                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

KEVIN PARSLEY,                                  )
                                                )
                                                )
                  Plaintiff,                    )     Case No. 7:19CV00185
                                                )
v.                                              )         OPINION
                                                )
SWVRJA, ET AL.,                                 )     By: James P. Jones
                                                )     United States District Judge
                 Defendants.                    )

      Kevin Parsley, Pro Se Plaintiff.

      The plaintiff, proceeding pro se, filed this civil rights action pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights. Parsley notified the

court on February 14, 2020, that he had been released from prison. Therefore,

Parsley is no longer subject to the provisions of the Prisoner Litigation Reform Act

that allowed him to pay the $350 filing fee via installments.        See 28 U.S.C.

§ 1915(b). A court order entered on February 18, 2020, directed Parsley to submit,

within ten days from that date, the filing fee owed and the applicable

administrative fee for a total of $400 or to otherwise respond. Parsley was advised

that a failure to comply within the time limit set out in the order would result in

dismissal of this action without prejudice.
      The time allotted for Parsley to respond has passed, and he has failed to

comply with the described conditions. Accordingly, the court will dismiss the

action without prejudice. An appropriate order will issue herewith.

                                              DATED: March 4, 2020


                                              /s/ James P. Jones
                                              United States District Judge




                                        -2-
